Citation Nr: 1511431	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-36 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

7.  Whether new and material evidence has been received to reopen a claim for service connection for carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1969 to May 1971. 

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  In this case, the Veteran has filed a claim for PTSD but the record shows other psychiatric diagnoses.  As a result, the issue on appeal has been re-characterized on the title page.

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for a psychiatric disorder, and the claims for service connection for the other disabilities on appeal on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 2004, the RO denied claims of entitlement to service connection for a low back disability and bilateral knee disabilities. 

2.  In an unappealed rating decision dated in December 2006, the RO determined that new and material evidence had not been received regarding a claim for service connection for the low back disability and denied claims of entitlement to service connection for bilateral hearing loss, tinnitus, and CTS.

3.  The evidence added to the record since the April 2004 and December 2006 rating decisions is new and relates to the unestablished fact of a current disability(ies).  


CONCLUSIONS OF LAW

1.  The April 2004 and December 2006 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the service connection claims for a low back disorder, right and left knee disorders, hearing loss, tinnitus, and CTS.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Here, the Veteran's claims for service connection for a lumbar spine disorder, right and left knee disorders, hearing loss, tinnitus, and carpal tunnel syndrome are reopened.  Therefore, any deficiency with respect to VA's duties to notify and assist is nonprejudicial.  38 C.F.R. § 20.1102.  

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The RO first considered and denied the Veteran's claims for service connection for low back and bilateral knee disabilities in an April 2004 rating decision.  Evidence considered at that time included the Veteran's service treatment records and service personnel records.  The Veteran was notified of the decision and of his appellate rights by letter dated April 28, 2004.  He did not appeal.  Therefore, the April 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

In a December 2006 decision, the RO denied the Veteran's claims for service connection for hearing loss, tinnitus, and carpal tunnel syndrome, as well as his petition to reopen his claim for service connection for a low back disorder.  The Veteran was notified of the decision and of his appellate rights by letter dated December 27, 2006.  He did not appeal.  Therefore, the December 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

VA may reopen a previously and finally disallowed claim when 'new and material' evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108; 38 U.S.C.A. § 3.156(a).  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether the denial was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines 'new and material evidence' as follows. 'New evidence' means evidence not previously submitted to agency decision makers, and 'material evidence' means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a 'low threshold' for reopening).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of both the April 2004 and December 2006 RO rating decisions, there was no post-service medical evidence of record.  The only medical records associated with the Veteran's claims folder consisted of his service treatment records.  There was no competent medical evidence of record showing current diagnoses of the claimed disabilities.  Since those final decisions, new medical evidence has been received, submitted in February 2009 and thereafter, showing current findings of a low back disorder, right and left knee disorders, hearing loss, and tinnitus, as well as neurological complaints in the upper extremities with findings of decreased pinprick, deep touch, and temperature sensation.  

As the new medical evidence of current diagnoses and/or findings relates to the unestablished fact of a current disability(ies), an element of service connection necessary to substantiate the claim, it is also material.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the claims of entitlement to service connection for a low back disorder, right and left knee 
disorders, hearing loss, tinnitus, and carpal tunnel syndrome.  The petition to reopen is granted.  See 38 C.F.R. § 3.156(a).

ORDER

The petition to reopen the claim of entitlement to service connection for a lumbar spine disability is granted.

The petition to reopen the claim of entitlement to service connection for a right knee disability is granted.

The petition to reopen the claim of entitlement to service connection for a left knee disability is granted.

The petition to reopen the claim of entitlement to service connection for a bilateral hearing loss is granted.

The petition to reopen the claim of entitlement to service connection for tinnitus is granted.

The petition to reconsider the claim of entitlement to service connection for carpal tunnel syndrome is granted.


REMAND

In regard to the Veteran's petition to reopen his claim for service connection for a psychiatric disability, the Veteran has described one of his stressors as having his neck area slashed with a key by one of his shipmates.  He stated that he received a Captain's Mast as a result of this incident.  All service personnel records concerning this event should be obtained on remand.  See 38 C.F.R. § 3.156(c).  In addition, the Veteran has reported that he was first prescribed medication for anxiety in 1997.  He also stated that he was going to see a specialist at a Naval Hospital at the end of April 2009 for evaluation of PTSD.  His complete records of psychiatric treatment should be obtained.  An additional VA medical opinion should also be obtained, as described below.

With respect to the reopened claims, additional development is also required.  The Veteran has reported that he was treated for his back by a chiropractor, Dr. Miller.  He also indicated that he was scheduled for an evaluation of his hearing disability at a Naval Hospital at the end of April 2009.  These records should be obtained on remand.  VA examinations are also required, as set forth below.

Finally, as the Veteran appears to be receiving ongoing treatment by VA and Dr. Lizama, his updated records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service personnel records, to include all records associated with his non-judicial punishment and/or Captain's Mast in August 1970.  

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since December 2012.

3.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Lizama and/or Island Health Clinic, dated since December 2008.

4.  Make arrangements to obtain the Veteran's complete treatment records from the doctor that prescribed him medication for anxiety in 1997; the Naval Hospital where he was evaluated for PTSD and hearing problems in April 2009; and his chiropractor, Dr. Miller.

5.  Thereafter, schedule the Veteran for appropriate VA examinations of his back, knees, and neurological symptoms in the upper extremities, claimed as carpal tunnel syndrome.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner(s).  All indicated testing should be conducted.

The examiner should identify all low back and right and left knee disorders found to be present.  The examiner should also identify all current neurological disabilities of the upper extremities, to include any carpal tunnel syndrome.

The examiner should provide an opinion as to whether it is at least as likely as not that any current low back, right knee, and/or left knee disorder had its clinical onset during active service or is related to any incident of service, to include the following:  (a) the duties performed by the Veteran described as labor involving carrying heavy supplies and machinery, working in awkward position in cramped spaces, and climbing ladders;  (b) The Veteran has also reported that he worked around hatches and water-tight doors and would occasionally bang his knees and back or slip; and (c) The Veteran has also reported that he was kicked in his back during service.  

With respect to any neurological disability of the upper extremities, to include any CTS, the examiner should provide an opinion as to whether it is at least as likely as not that any such disorder had its clinical onset during active service or is related to any incident of service, to include the Veteran's duties as a machinist which required that he handle tools and machinery and work with his hands.  He has stated that his hands took a beating as a result of these duties.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

All indicated psychiatric testing should be conducted.  The examiner should list all of the Veteran's psychiatric disorders in accordance with DSM-V.

The examiner should review all of the Veteran's lay statements regarding the various stressors he alleges occurred while in service, including mine sweeping, performing harbor patrol, picking up dead bodies, fear for his life while doing runs, incoming fire and explosions, standing watch in the engine room where it was 102 degrees, cleaning fuel cargo tanks, being the victim of racial discrimination, being slashed in the neck area with a key by a fellow shipmate, etc.

The examiner must identify all current psychiatric disorders found to be present, including any PTSD.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

If the examination results in a psychiatric diagnosis(es) other than PTSD, i.e., an anxiety disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any currently demonstrated psychiatric disorder (other than PTSD) had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the above-described stressors.

In providing these opinions, the examiner should also acknowledge the Veteran's spouse's descriptions of his post-service behavior.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a SSOC should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


